Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims are specification, filed on 11/25/2020, are accepted and do not introduce new matter. 
Claims 1, 4-8, 11-22, 25-34 are pending; claims 2-3, 9-10, 23-24 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 discloses: “wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers.” However, independent claim 1 discloses that the first layer of metal has a greater thickness than that of the second layer. As such, claim 6 fails to further limit claim 1 because if the first layer is 16% percent of the combined thickness of both layers, then the first layer would not have a greater thickness than the second layer, as necessitated by claim 1. This renders claim 6 indefinite.
Claim 7 is indefinite for depending on claim 6. 
Claim 13 discloses: “wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers.” However, independent claim 8 discloses that the first layer of metal has a greater thickness than that of the second layer. As such, claim 13 fails to further limit claim 8 because if the first layer is 16% percent of the combined thickness of both layers, then the first layer would not have a greater thickness than the second layer, as necessitated by claim 8. This renders claim 13 indefinite.
Claim 14 is indefinite for depending on claim 13. 
Claim 28 discloses: “wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers.” However, independent claim 16 discloses that the first layer of metal has a greater thickness than that of the second layer. As such, claim 28 fails to further limit claim 16 because if the first layer is 16% 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-13, 15-16, 19, 22, 25-28 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson 2010/0294521).
Regarding independent claim 1, Thompson teaches a cover plate (34) configured to be releasably connected to a concealed fire protection sprinkler to conceal the fire protection sprinkler (as seen in Figs 15 and 16, 34 holds the sprinkler concealed in a releasable manner), the cover plate comprising: 
a first layer of metal (first layer defined by 64 and 60, Thompson describes in paragraphs 0048 and 0053 that 64 and 60 are made out of copper, since they are the same material they can be considered as a layer) on a first side of the cover plate, the first side of the cover having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkler (as seen in Fig 15 and shown below, the entirety of layer 64/60 directly faces the sprinkler); and 
a second layer of metal (62) on a second side of the cover plate, the second side being opposite to the first side (as seen in Fig 15, first layer 64/60 faces the sprinkler, while second 
wherein {i} the entire first layer of metal facing the concealed fire protection sprinkler (as shown below) is more thermally conductive than is the second layer (first layer 64/60 made out of copper is more thermally conductive than second layer 62 made out of steel), {ii} the first layer of metal comprises one of copper and a copper alloy (first layer 64/60 is disclosed as being formed with copper, see paragraph 0053), {iii} the first layer of metal has a greater thickness than that of the second layer (first layer 64-60, as interpreted by Examiner, has a greater thickness than second layer 62, as seen in Fig 15), and {iv} the second layer of metal comprises stainless steel (second layer 62 is disclosed as being formed with stainless steel, see paragraph 0048).  
Regarding claim 4, Thompson teaches the cover plate according to claim 1, wherein the cover plate (34) is configured to release from the fire protection sprinkler at a first predetermined temperature (as disclosed in paragraph 0044 and seen in Fig 16).  
Regarding claim 5, Thompson teaches the cover plate according to claim 4, wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in paragraph 0058, the cover 
Regarding claim 6, as best understood, Thompson teaches the cover plate according to claim 1, wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers (as seen in Fig 15, the thickness of the first layer is about 50% the thickness of both layers combined; i.e. at least 16%).  
Regarding claim 19, Thompson teaches the cover plate according to claim 4, wherein the cover plate is successfully released in under forty-five (45) seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Thompson teaches all of the claimed structure and materials, it is determined that Thompson has the capability of performing the function of releasing the cover un under 45 sec, and since Thompson teaches the claimed materials, the plates have the claimed temperature ratings). 
Regarding claim 32, Thompson teaches the cover plate according to claim 1, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (as seen in Fig 15, the second layer faces downwards towards a space to be protected by the sprinkler, as seen in Fig 16 the sprinkler expands downwards in the direction of the protected space).

Regarding independent claim 8, Thompson teaches a cover plate assembly (defined by 34 and cup 219) for a concealed fire protection sprinkler (as seen in Figs 15 and 16, 34 holds the sprinkler in a concealed manner), the cover plate assembly comprising: 

a cover plate (34) releasably connected to the escutcheon (34 is releasably connected to the escutcheon 219 via rim 224), and configured to conceal the fire protection sprinkler (as seen in Fig 15 compared to Fig 16), the cover plate comprising: 
a first layer of metal (first layer defined by 64 and 60, Thompson describes in paragraphs 0048 and 0053 that 64 and 60 are made out of copper, since they are the same material they can be considered as a layer) on a first side of the cover plate, the first side of the cover plate having the first layer of metal directly facing, in its entirety, the concealed fire protection sprinkler (as seen in Fig 15 and shown below, the entirety of layer 64/60 directly faces the sprinkler); and 
a second layer of metal (62) on a second side of the cover plate, the second side being opposite to the first side (as seen in Fig 15, first layer 64/60 faces the sprinkler, while second layer 62 is on the opposite side of 64), the second layer of metal being more resistant to corrosion than the first layer (first layer 64/60 is disclosed as being formed with copper, see paragraphs 0048 and 0053; while the second layer 62 is disclosed as being formed with steel, see paragraph 0048; steel is more resistant to corrosion than copper as evidence by Applicant’s own disclosure on paragraphs 0008 and 0009 of the specification), and being bonded directly to the first layer (first layer 64/60 and second layer 62 are directly bonded to one another, as seen in fig 15),

Regarding claim 11, Thompson teaches the cover plate assembly according to claim 8, wherein the cover plate (34) is configured to release from the escutcheon at a first predetermined temperature (as disclosed in paragraph 0044 and seen in Fig 16).  
Regarding claim 12, Thompson teaches the cover plate assembly according to claim 11, wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in paragraph 0058, the cover plate beings to weaken as temperature increases, and the sprinkler is activated after a higher temperature is reached).  
Regarding claim 13, Thompson teaches the cover plate assembly according to claim 8, wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers (as seen in Fig 15, the thickness of the first layer is about 50% the thickness of both layers combined; i.e. at least 16%).    
claim 15, Thompson teaches the cover plate assembly according to claim 8, further comprising a sealing gasket (defined by solder dimple 68) provided around a circumference of the cover plate (as seen in Fig 7 and disclosed in paragraph 0049, 68 is used to seal cover plate 34 together).  
Regarding claim 22, Thompson teaches the cover plate assembly according to claim 11, wherein the cover plate is successfully released in under forty-five (45) seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Thompson teaches all of the claimed structure and materials, it is determined that Thompson has the capability of performing the function of releasing the cover un under 45 sec, and since Thompson teaches the claimed materials, the plates have the claimed temperature ratings). 
Regarding claim 33, Thompson teaches the cover plate assembly according to claim 8, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (as seen in Fig 15, the second layer faces downwards towards a space to be protected by the sprinkler, as seen in Fig 16 the sprinkler expands downwards in the direction of the protected space).

Regarding independent claim 16, Thompson teaches a concealed sprinkler arrangement (Fig 15 and 16) comprising: 
a concealed fire protection sprinkler (210) comprising: 
a body (212) having an output orifice (221) and a flange (defined by cup 219 which includes a flange, as seen in Fig 15); 

a thermally-responsive element positioned to releasably retain the seal cap (fusible material disclosed in paragraph 0069);
a plurality of deflector support members (pins 234) extending from the flange (234 extend from 219 via rim 224); and 
a deflector (230) connected to the plurality of deflector support members (as seen in fig 15); 
a support cup configured to support the fire protection sprinkler (shown below); and 
a cover plate assembly (defined by 34) for the concealed fire protection sprinkler, the cover plate assembly comprising: 
an escutcheon (224) removably attached to the support cup (224 can be removed from the support cup, since they are two different structures); and 
a cover plate (34) releasably connected to the escutcheon (as seen in Fig 15 compared to Fig 16), and configured to conceal the fire protection sprinkler (as seen in Fig 15, the sprinkler is concealed behind 34 inside a ceiling), the cover plate comprising: 
a first layer of metal (first layer defined by 64 and 60, Thompson describes in paragraphs 0048 and 0053 that 64 and 60 are made out of copper, since they are the same material they can be considered as a layer) on a first side of the cover plate, the first side of the cover plate having the first layer directly facing, in its entirety, the concealed fire protection sprinkler (as seen in Fig 15 and shown below, the entirety of layer 64/60 directly faces the sprinkler); and 

wherein {i} the entire first layer of metal facing the concealed fire protection sprinkler (as shown below) is more thermally conductive than is the second layer (first layer 64/60 made out of copper is more thermally conductive than second layer 62 made out of steel), {ii} the first layer of metal comprises one of copper and a copper alloy (first layer 64/60 is disclosed as being formed with copper, see paragraph 0053), {iii} the first layer of metal has a greater thickness than that of the second layer (first layer 64-60, as interpreted by Examiner, has a greater thickness than second layer 62, as seen in Fig 15), and {iv} the second layer of metal comprises stainless steel (second layer 62 is disclosed as being formed with stainless steel, see paragraph 0048).  
Regarding claim 25, Thompson teaches the concealed sprinkler arrangement according to claim 16, wherein the cover plate (34) is configured to release from the fire protection 
Regarding claim 26, Thompson teaches the concealed sprinkler arrangement according to claim 25, wherein the first predetermined temperature is less than a second predetermined temperature, at which the fire protection sprinkler is configured to activate (as disclosed in paragraph 0058, the cover plate beings to weaken as temperature increases, and the sprinkler is activated after a higher temperature is reached).  
Regarding claim 27, Thompson teaches the concealed sprinkler arrangement according to claim 25, wherein the cover plate is successfully released in under forty-five (45) seconds with cover plates having temperature ratings ranging from 135°F to 165°F (since Thompson teaches all of the claimed structure and materials, it is determined that Thompson has the capability of performing the function of releasing the cover un under 45 sec, and since Thompson teaches the claimed materials, the plates have the claimed temperature ratings). 
Regarding claim 28, Thompson teaches the concealed sprinkler arrangement according to claim 16, wherein the thickness of the first layer is at least 16% of a combined thickness of the first and second layers (as seen in Fig 15, the thickness of the first layer is about 50% the thickness of both layers combined; i.e. at least 16%).  
Regarding claim 34, Thompson teaches the concealed sprinkler arrangement according to claim 16, wherein the second layer of metal on the second side of the cover plate faces a room to be protected by the fire protection sprinkler (as seen in Fig 15, the second layer faces downwards towards a space to be protected by the sprinkler, as seen in Fig 16 the sprinkler expands downwards in the direction of the protected space).



    PNG
    media_image1.png
    579
    699
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson 2010/0294521).
Regarding claim 7, Thompson teaches, the cover plate according to claim 6. However, Thompson does not explicitly teach wherein the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.  

Regarding claim 14, Thompson teaches the cover plate assembly according to claim 13. However, Thompson does not explicitly teach wherein the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.  
Nonetheless, Thompson discloses the thickness and geometry of the layers as a result-effective variable. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first layer at least 80% of the thickness of both layers combined, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art (MPEP 2144.05 II A). It would be obvious to find an ideal ratio between the layers, since both layers have different mechanical characteristics, in order to obtain ideal working conditions for the device. 
Regarding claim 29, Thompson teaches the concealed sprinkler arrangement according to claim 16. However, Thompson does not explicitly teach the device wherein the thickness of the first layer is at least 80% of the combined thickness of the first and second layers.
. 

Claims 17, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson 2010/0294521) in view of Retzloff et al (U.S. 8,695,719).
Regarding claim 17, Thompson teaches the cover plate according to claim 1. However, Thompson does not teach the device wherein the first layer comprises at least one of bronze, brass, nickel, beryllium nickel, and sterling silver.
Retzloff teaches a cover plate for a concealed sprinkler, wherein the cover plate 60 is made out of brass. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Retzloff to provide the first layer of metal with brass due to its conductivity (see col 7, lines 14-17 of Retzloff).
claim 20, Thompson teaches the cover plate assembly according to claim 8. However, Thompson does not teach the device wherein the first layer comprises at least one of bronze, brass, nickel, beryllium nickel, and sterling silver.
Retzloff teaches a cover plate for a concealed sprinkler, wherein the cover plate 60 is made out of brass. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Retzloff to provide the first layer of metal with brass due to its conductivity (see col 7, lines 14-17 of Retzloff).
Regarding claim 30, Thompson teaches the concealed sprinkler arrangement according to claim 16. However, Thompson does not teach the device wherein the first layer comprises at least one of bronze, brass, nickel, beryllium nickel, and sterling silver.
Retzloff teaches a cover plate for a concealed sprinkler, wherein the cover plate 60 is made out of brass. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Retzloff to provide the first layer of metal with brass due to its conductivity (see col 7, lines 14-17 of Retzloff).

Claims 18, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson 2010/0294521) in view of Su et al (U.S. 2008/0308285).
claim 18, Thompson teaches the cover plate according to claim 1. However, Thompson does not teach the device wherein the second layer comprises at least one titanium, molybdenum, Incoloy®, and titanium-zirconium-molybdenum (TZM) alloy.
Su teaches a corrosion resistant sprinkler; wherein a Molybdenum alloy is used due to its resistance to corrosion (paragraph 0027).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Su to modify the material of the second layer to include at least a Molybdenum alloy in order to make use of its anti-corrosion properties (see paragraph 0027 of Su), which are beneficial in a liquid handling device, such as a fire sprinkler. 
Regarding claim 21, Thompson teaches the cover plate according to claim 8. However, Thompson does not teach the device wherein the second layer comprises at least one titanium, molybdenum, Incoloy®, and titanium-zirconium-molybdenum (TZM) alloy.
Su teaches a corrosion resistant sprinkler; wherein a Molybdenum alloy is used due to its resistance to corrosion (paragraph 0027).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Su to modify the material of the second layer to include at least a Molybdenum alloy in order to make use of its anti-corrosion properties (see paragraph 0027 of Su), which are beneficial in a liquid handling device, such as a fire sprinkler. 
claim 31, Thompson teaches the concealed sprinkler arrangement according to claim 16. However, Thompson does not teach the device wherein the second layer comprises at least one titanium, molybdenum, Incoloy®, and titanium-zirconium-molybdenum (TZM) alloy.
Su teaches a corrosion resistant sprinkler; wherein a Molybdenum alloy is used due to its resistance to corrosion (paragraph 0027).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Su to modify the material of the second layer to include at least a Molybdenum alloy in order to make use of its anti-corrosion properties (see paragraph 0027 of Su), which are beneficial in a liquid handling device, such as a fire sprinkler. 

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 	
Applicant argues that Thompson does not teach the first layer of metal facing, in its entirety, the concealed fire protection sprinkler; and wherein the second layer is bonded directly to the first layer. Examiner respectfully disagrees. 
The first layer, as interpreted by Examiner, is defined by both 64 and 60, since they are the same material (copper, as disclosed paragraphs 0048 and 0053) they can be considered as a layer. The claims do not specify that the first layer needs to have constant geometries throughout its cross-section. Thus, Examiner is able to interpret 64/60 as a single layer. As seen 
Examiner asserts that Thompson still reads on claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752